DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
Response to Amendment
Applicant’s amendments to claims 16, 26-29, and 31-32 have been acknowledged by the examiner. 
Claims 16-35 are pending. 
Claims 16-35 are currently under examination. 
Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive.
Applicant’s argument: Chen does not disclose the container as recited in claim 16. A container and an exhalation valve are two separate components and the container does not form a part of the exhalation valve. The seat 31 is a part of the exhalation valve 
Examiner’s response: The exhalation valve of Chen in this office action is interpreted to be made up of diaphragm 32, middle seat 33, and rear seat 34, as diaphragm 32 is the main element that controls the flow of air, as diaphragm 32 is pushed forward by the air breathed out, allowing air to flow out, or diaphragm 32 is sucked backward to close the respirator, and diaphragm 32 is attached to middle seat 33 and rear seat 34 (definition of valve: a device that controls the flow of a liquid or gas, https://www.vocabulary.com/dictionary/valve). The container is interpreted to be front seat 31, as it is a cap and helps to contain the other elements. Thus, the exhalation valve 32, 33, 34 of Chen is separate from the container 31 of Chen, as they are distinct elements. 
Applicant’s argument: The separation and the engagement of the container with the exhalation valve as per claim 16 would not require disassembling or assembling the exhalation valve or the mask as disclosed in Chen. Assembling or disassembling of components of the exhalation valve or the respirator is different from releasably engaging the container and the exhalation valve as recited in claim 16. Chen does not disclose or suggest the feature of “wherein the container is configured to releasably engage the exhalation valve to form a closed chamber.” 
Examiner’s response: The definition of releasable is “capable of being released” and the definition of engage is “to interlock with, mesh” and thus “the container is configured to releasably engage the exhalation valve” is interpreted 
Applicant’s argument: Wynalda does not disclose the container of claim 16 and does not disclose the container to be a separate component from the exhalation valve as required in claim 16. 
Examiner’s response: The exhalation valve of Wynalda in this office action is interpreted to be made up of base 38 and diaphragm 62, as base 38 comprises a plurality of interconnecting portions including outer web locations 48, 50, and inner arcuate supported web 52, and inner-most web locations 54, 56 which collectively establish the desired air flow permeability, and diaphragm 62 is arranged in a second position where post 66 is faced upwards so that the air is not being inhaled and is instead being exhaled, thus making up an exhalation valve as base 38 and diaphragm 62 control the flow of air (definition 
Applicant’s argument: The mask of Wynalda is not designed to be incorporated on a mask for distributing the fragrance inside the mask to be detected by the user. The cited art and the claimed invention belong to a different field of endeavor and a person skilled in the art would not combine the cited references to achieve the features recited in claim 16. 
Examiner’s response: The independent claims of this application do not cite that the fragrance material is used to distribute the fragrance inside the mask to be detected by the user. The claims state a fragrance material disposed in the container, wherein the fragrance material comprises a fluid configured to evaporate from the fragrance material, which Wynalda discloses. In claim 24, it states that the fragrance material is exposed to an interior of the mask, but this claim limitation is met as carrier 90 of Wyanlda is exposed to an interior of main body 1 of Chen. According to the MPEP 2141.01(a), a reference is analogous art if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention), and thus Wynalda is considered analogous art as Wynalda still teaches an analogous face mask with an analogous  . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wynalda, JR (referred to as “Wynalda”) (US 2016/0309702 A1).
Regarding claim 16, Wynalda discloses a mask (10) (see Figs. 1-4) comprising:
a container (72) coupled to a first surface of a mask (10) (see Figs. 1-2; engageable cap 72 is a container as it holds carrier 90 and is coupled to fabric layer 12, which is the first surface of mask 10);
a fragrance material (90) disposed in the container (72) (see Fig. 4; carrier 90 is a scent carrier or fragrance material, and is disposed in cap 72), wherein the fragrance material (90) comprises a fluid configured to evaporate from the fragrance material (90) (see [0072] and Fig. 4; carrier 90 comprises a liquid-based scent material, such as a scent oil, which is a fluid that is configured to evaporate); and 

wherein the exhalation valve (38, 62) comprises a valve base (38) and a valve plate (62) coupled to the valve base (38) (see Fig. 4, [0066]-[0067], and [0069]; exhalation valve 38, 62 comprises base 38, which is the valve base and diaphragm 62 is a valve plate as it is a thin flat material, which is coupled to base 38 via post 66), wherein the valve plate (62) forms a seal with the valve base (38) to seal the fragrance material (90) (definition of seal: a device or 
Regarding claim 17, Wynalda discloses the invention as discussed in claim 16. Wynalda further discloses wherein the mask (10) comprises a center fold line defining a first half and a second half of the mask (10) (definition of center: the middle point or part, https://dictionary.cambridge.org/us/dictionary/english/center, and definition of fold: to lay one part over another part of, https://www.merriam-webster.com/dictionary/fold, thus see modified Fig. 2 of Wynalda below and [0063]; the center fold line labeled CF is the middle part of mask 10, and fabric layer 12 and rubberized attached layer 14 are folded or laid one part over another part, and thus is a center fold line CF, which defines a first half that includes fabric layer 12 and a second half that includes rubberized layer 14 of mask 10), wherein the first surface is on the first half, and the second surface is on the second half (see modified Fig. 2 of Wynalda and Fig. 3; the first surface is the surface of fabric layer 12 which is on the first half, and the second surface is the surface of rubberized layer 14 which is on the second half).  

    PNG
    media_image1.png
    485
    731
    media_image1.png
    Greyscale

Modified Fig. 2 of Wynalda. 
Regarding claim 18, Wynalda discloses the invention as discussed in claim 17. Wynalda further discloses wherein the mask (10) is configured to be folded in half when the container (72) is releasably engaged with the exhalation valve (38, 62) (definition of fold: to lay one part over another part of, https://www.merriam-webster.com/dictionary/fold, thus see [0063] and Figs. 2-3; fabric layer 12 is folded or laid over rubberized layer 14, and fabric layer 12 only covers the external side of mask 10, while the interior of rubberized layer 14 is still exposed, thus being folded in half as only half of rubberized layer 14 is covered (see Fig. 3) when cap 72 is releasably engaged with exhalation valve 38, 62, as cap 72 can be assembled/disassembled from base 38). 
Regarding clam 19, Wynalda discloses the invention as discussed in claim 16. Wynalda further discloses wherein the container (72) is configured to releasably engage the valve base 
Regarding claim 21, Wynalda discloses the invention as discussed in claim 19. Wynalda further discloses wherein the closed chamber is formed between the valve plate (62), the valve base (38), and the container (72) (see Fig. 4; diaphragm 62, base 38, and cap 72 form a closed chamber that encloses carrier 90). 
Regarding claim 22, Wynalda discloses the invention as discussed in claim 16. Wynalda further discloses wherein the fragrance material (90) comprises a polymer having the fluid absorbed therein (definition of fragrance: a perfume, https://www.lexico.com/en/definition/fragrance, definition of perfume: a fragrant liquid typically made from essential oils extracted from flowers and spices, https://www.lexico.com/en/definition/perfume, carrier 90 can be a polymer that is impregnated, or absorbed, with a fragrance, which is a fluid; see [0072]-[0073]).
Regarding claim 23, Wynalda discloses the invention as discussed in claim 22. Wynalda further discloses wherein the polymer comprises a polymeric material (see Fig. 8, 12A-12D, and [0073]; carrier 90 is provided with a plurality of openings, or pores, thus being a porous polymeric material). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wynalda, JR. 
Regarding claim 20, Wynalda discloses the invention as discussed in claim 19. 
Although Wynalda does not explicitly disclose wherein the container is configured to releasably engage the valve base using a snap fit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the container (72) is configured to releasably engage the valve base (38) using a snap fit as cap 72 is attachable over an exterior rim of base 38 and thus would require a user to use some type of force to push the cap 72 over the rim of base 38 or to detach the cap 72 from base 38, thus being a snap fit (definition of snap: to fasten using two small pieces of metal or plastic, one of which is pushed into the other, https://dictionary.cambridge.org/us/dictionary/english/snap, see Fig. 4-6 and [0070] of Wynalda).  
Claim 25, 32-33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wynalda, JR further in view of Strawder et al. (US 6,779,524 B2).
Regarding claim 25, Wynalda discloses the invention as discussed in claim 16. 

However, Strawder teaches an analogous mask (10) comprising a visual indicator (28) disposed on an outer surface of the mask (10), wherein the visual indicator (28) corresponds to a scent provided by the fragrance material (icon 28 is a visual indicator that shows a candy cane to correspond with a peppermint scent that is disposed on an outer surface of mask 10; see Fig. 1 and Col. 4 lines 55-64) providing a way to camouflage any unpleasant odors to provide a pleasing olfactory response (see Col. 4 lines 55-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the outer surface of the mask of Wynalda with an icon (28) that corresponds to the scent provided as taught by Strawder in order to have provided an improved mask that provides a way to camouflage any unpleasant odors to provide a pleasing olfactory response (see Col. 4 lines 55-64) and so that the user is aware of what the scent will be. 
Regarding claim 32, Wynalda discloses a mask (10) (see Figs. 1-4) comprising: 
a container(72) coupled to a first surface of a mask (10) (see Figs. 1-2; engageable cap 72 is a container as it holds carrier 90 and is coupled to fabric layer 12, which is the first surface of mask 10);
a fragrance material (90) disposed in the container (72) (see Fig. 4; carrier 90 is a scent carrier or fragrance material, and is disposed in cap 72), 
wherein the fragrance material (90) comprises a fragrance composition configured to evaporate from the fragrance material (90) and provide a scent within an interior of the mask 
an exhalation valve (38, 62) comprising a valve base (38) and a valve plate (62) coupled to the valve base (38) (see Fig. 4, [0066]-[0067], and [0069]; base 38 and diaphragm 62 make up an exhalation valve as base 38 has a plurality of interconnecting portions including outer web locations 48, 50 an inner arcuate supported web 52, and inner-most web locations 54, 56 which collectively establish the desired air flow permeability and the diaphragm 62 is arranged in a second position where stem 66 is faced upwards so that the air is not inhaled, thus exhalation valve 38, 62 comprises base 38, which is the valve base and diaphragm 62 is a valve plate as it is a thin flat material, which is coupled to base 38 via post 66), wherein the valve plate (62) forms a seal with the valve base (38) to seal the fragrance material (90) (definition of seal: a device or material that is used to close off or fasten an opening or connection, https://www.thefreedictionary.com/seal, thus see Fig. 4; diaphragm 62 forms a seal with base 38 via stem 58 and post 66 on one side of exhalation valve 32 in order to close off, fasten, or seal carrier 90 within exhalation valve 32), wherein the seal is adapted to prohibit evaporation of the fragrance material (90) until the mask (10) is used (see Fig. 4; diaphragm 62 forms a seal with base 38 via stem 58 and post 66 to close off scent carrier 90 within exhalation valve 32 on one side in order to prohibit evaporation of scent carrier 90 until the mask is used, as scent carrier 90 is configured to release the scent or fragrance in response to a low flow, relatively warm, and relatively moist human exhalation; see [0072]), wherein the exhalation valve (38, 
Wynalda does not disclose a visual indicator disposed on an outer surface of the mask, wherein the visual indicator corresponds to the scent provided by the fragrance composition. 
However, Strawder teaches an analogous mask (10) comprising a visual indicator (28) disposed on an outer surface of the mask (10), wherein the visual indicator (28) corresponds to a scent provided by the fragrance material (icon 28 is a visual indicator that shows a candy cane to correspond with a peppermint scent that is disposed on an outer surface of mask 10; see Fig. 1 and Col. 4 lines 55-64) providing a way to camouflage any unpleasant odors to provide a pleasing olfactory response (see Col. 4 lines 55-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the outer surface of the mask of Wynalda with an icon (28) that corresponds to the scent provided as taught by Strawder in order to have provided an improved mask that provides a way to camouflage any unpleasant odors to provide a pleasing olfactory response (see Col. 4 lines 55-64) and so that the user is aware of what the scent will be. 
Regarding claim 33, Wynalda in view of Strawder discloses the invention as discussed in claim 32. Wynalda in view of Strawder further discloses wherein the exhalation valve (38, 62) is coupled to a second surface of the mask (10 of Wynalda) (see Figs. 1-4 of Wynalda; base 38 of Wynalda and diaphragm 62 of Wynalda is coupled to rubberized attached layer 14 of Wynalda, as best seen in Fig. 3 of Wynalda, which is a second surface of mask 10 of Wynalda), wherein the container (72 of Wynalda) is configured to releasably engage the exhalation valve (38, 62 of 
Regarding claim 35, Wynalda in view of Strawder discloses the invention as discussed in claim 32. Wynalda in view of Strawder further discloses wherein an amount of the fragrance composition in the fragrance material (90 of Wynalda) is configured to evaporate over a time corresponding to a predetermined service life (carrier 90 of Wynalda includes a fragrance composition that readily evaporates over a time corresponding to a predetermined service life, thus a user can replace carrier 90 when the scent has been depleted; see [0072]-[0073]). 
Although Wynalda in view of Strawder does not explicitly disclose a predetermined service life, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the scent carrier 90 of Wynalda has a predetermined service life, as the user is able to replace scent carrier 90 when . 
Claim 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2012/0090615 A1) in view of Wynalda, JR.
Regarding claim 16, Chen discloses a mask (see Figs. 1-3) comprising:
a container (31) coupled to a first surface (11) of a mask (see Fig. 1; front seat 31 is coupled to main body 1 which includes a grid-like member 11 on the surface of it); and
an exhalation valve (32, 33, 34) coupled to a second surface of the mask, wherein the container (31) is configured to releasably engage the exhalation valve (32, 33, 34) to form a closed chamber (see Figs. 4-5; diaphragm 32, middle seat 33, and rear seat 34 make up an exhalation valve as diaphragm 32 is pushed forward by the air breathed out and is sucked backward to close the respirator, see [0032], and rear seat 34 and middle seat 33 are connected to diaphragm 32 to create a tight fit to front seat 31, see [0031], and diaphragm 32, middle seat 33, and rear seat 34 are coupled to a second surface, which is the surface of nonwoven fabric lining 2, as seen in Fig. 1, and the front seat 31 is configured to releasably engage diaphragm 32, middle seat 33, and rear seat 34 as front seat 31 can be assembled/disassembled when wanted, thus forming a closed chamber when releasably engaged, see paragraph [0031] and Figs. 1-3, and container 31 also releasably engages exhalation valve 32, 33, 34 as diaphragm 32 of Chen is able to be pushed forward to allow air to flow out or sucked backward to close the respirator, thus diaphragm 32 releasably engages container 31 forming a closed chamber, see [0032]), wherein the exhalation valve (32, 33, 34) is separate from the container (31) (see Figs. 1 and 4-5; diaphragm 32, middle seat 33, and rear seat 34 is separate from front seat 31). 

Chen does not disclose a mask comprising a fragrance material disposed in the container, wherein the fragrance material comprises a fluid configured to evaporate from the fragrance material, and wherein the closed chamber is configured to enclose the fragrance material when the container is releasably engaged with the exhalation valve, wherein the valve plate forms a seal with the valve base to seal the fragrance material, wherein the seal is adapted to prohibit evaporation of the fragrance material until the mask is used.
However, Wynalda teaches an analogous mask (10) comprising a fragrance material (90) disposed in an analogous container (72), wherein the fragrance material (90) comprises a fluid configured to evaporate from the fragrance material (90) (scent carrier 90 is disposed in cap 72, see Fig. 4, and scent carrier 90 comprises a liquid-based scent material, such as a scent oil, which is a fluid that is configured to evaporate, see [0072]) and wherein an analogous closed 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the front seat (31) of Chen with a fragrance material (90) as taught by Wynalda to have provided an improved mask that provides a user with a desired scent that a user would like to distribute depending on their needs (see 
Regarding claim 24, Chen in view of Wynalda discloses the invention as discussed in claim 16. Chen in view of Wyanalda further discloses wherein the container (31 of Chen) and the fragrance material (90 of Wynalda) are exposed to an interior of the mask when the container (31 of Chen) is not engaged with the exhalation valve (32, 33, 34 of Chen) (Chen was previously modified to incorporate scent carrier 90 of Wynalda, thus when front seat 31 of Chen is not engaged with the exhalation valve 32, 33, 34 of Chen as front seat 31 is attached to main body 1 of Chen before the exhalation vale 32, 33, 34 of Chen are engaged or assembled together, front seat 31 of Chen and scent carrier 90 of Wynalda are exposed to an interior of the main body 1, which is an interior of the mask; see [0031] of Chen). 
Claim 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wynalda further in view of Strawder. 
Regarding claim 32, Chen discloses a mask (see Figs. 1-3) comprising:
	a container (34) coupled to a first surface of a mask (definition of container: an object that can be used to hold or transport something, https://www.lexico.com/en/definition/container, thus rear seat 34 is a container that holds diaphragm 32 and middle seat 33, and is coupled to a surface of the nonwoven fabric lining 2, see Figs. 1-2); and
an exhalation valve (31, 32, 33) comprising a valve base (33) and a valve plate (32) coupled to the valve base (33) (definition of base: the bottom or lowest part of something, https://www.merriam-webster.com/dictionary/base, front seat 31, diaphragm 32, and middle seat 33 make up the exhalation valve as diaphragm 32 is pushed forward by the air breathed out and is sucked backward to close the respirator air flows out through holes 313 of front seat 31, and the pin holder 336 is engaged with diaphragm 32 and front seat 31, see [0031]-[0032], and the middle seat 33 is the bottom part of exhalation valve 31, 32, 33, and thus is the base, and diaphragm 32 is coupled to middle seat 33 via pin holder 336 and hole 321; see [0031]), wherein the valve plate (32) forms a seal with the valve base (33) (see [0031] and Figs. 1-5; diaphragm 32 forms a seal with middle seat 33 via pin holder 336 and hole 321), wherein the exhalation valve (31, 32, 33) is separate from the container (34) (see Figs. 1 and 4-5; front seat 31, diaphragm 32, and middle seat 33 is separate from rear seat 34).  
	Chen does not disclose a fragrance material disposed in the container, wherein a fragrance material comprises a fragrance composition configured to evaporate from the fragrance material and provide a scent within an interior of the mask and a visual indicator disposed on an outer surface of the mask, wherein the visual indicator corresponds to the scent provided by the fragrance composition, and wherein the valve plate forms a seal with valve bases to seal the fragrance material, wherein the seal is adapted to prohibit evaporation of the fragrance material until the mask is used. 
	However, Wynalda teaches an analogous mask (10) comprising a fragrance material (90) disposed in an analogous container (38), wherein a fragrance material (90) comprises a fragrance composition configured to evaporate from the fragrance material (90) and provide a scent within an interior of the mask (10) (scent carrier 90 is disposed in base 38, see Fig. 4, and scent carrier 90 comprises a liquid-based scent material, or fragrance composition, that is 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the front seat (31) of Chen to incorporate a scent carrier (90) as taught by Wynalda to have provided an improved mask that provides a user with a desired scent that a user would like to distribute depending on their needs (see [0016) and a way to release a scent or fragrance without the need for a powered heater (see [0072]). 
	Chen in view of Wynalda discloses the invention as discussed above. 

However, Strawder teaches an analogous mask (10) comprising a visual indicator (28) disposed on an outer surface of the mask (10), wherein the visual indicator (28) corresponds to the scent provided by the fragrance composition (icon 28 is a visual indicator that shows a candy cane to correspond with a peppermint scent that is disposed on an outer surface of mask 10; see Fig. 1 and Col. 4 lines 55-64 and Col. 2 lines 58-62) providing a way to camouflage any unpleasant odors to provide a pleasing olfactory response (see Col. 4 lines 55-64). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to have modified the outer surface of the mask of Chen in view of Wynalda with an icon (28) that corresponds to a scent provided as taught by Strawder in order to have provided an improved mask that provides a way to camouflage any unpleasant odors to provide a pleasing olfactory response (see Col. 4 lines 55-64) and so that the user is aware of what the scent will be.
Regarding claim 33, Chen in view of Wynalda further in view of Strawder discloses the invention as discussed in claim 32. Chen in view of Wynalda further in view of Strawder further discloses wherein the exhalation valve (31, 32, 33 of Chen) is coupled to a second surface of the mask, wherein the container (34 of Chen) is configured to releasably engage the exhalation valve (31, 32, 33 of Chen) to form a closed chamber (when the mask is assembled together, the exhalation valve 31, 32, 33 of Chen is coupled or connected to a surface of main body 1, see Figs. 2-3 and 8 of Chen, and rear seat 34 of Chen is configured to releasably engage exhalation . 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wynalda, JR in view of Strawder et al. further in view of Spector (US 4,283,011). 
Regarding claim 34, Chen in view of Wynalda further in view of Strawder discloses the invention as discussed above. Chen in view of Wynalda further in view of Strawder further discloses wherein the exhalation valve (31, 32, 33 of Chen) comprises an exterior cover (31 of Chen) (see Figs. 1 and 3 of Chen; front seat 31 of Chen is an exterior cover for exhalation valve 31, 32, 33 of Chen). 
Chen in view of Wynalda further in view of Strawder does not disclose wherein an exterior surface of the exterior cover comprises a texture corresponding to the scent. 
However, Spector teaches an analogous exterior surface (see Abstract and Fig. 4; applique sheet 10 is attachable to an exterior surface of an article of clothing or other surface) comprising a texture (10) corresponding to a scent (definition of texture: the visual or tactile surface characteristics and appearance of something, https://www.merriam-webster.com/dictionary/texture, thus applique sheet 10 acts as a visual characteristic and appearance that corresponds to a scent, like an apple shape gives off an apple scent; see Fig. 1, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the exterior cover (31 of Chen) in view of Wynalda further in view of Strawder with attaching applique sheet (10) based off the scent as taught by Spector to have provided an improved mask that provides a visual impression on the viewer (see Col. 1 lines 66-68 et seq. Col. 2 lines 1-4) and so that the user is aware of what the scent will be for the mask. 
Claim 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wynalda, JR in view of Traas (US 4,921,636).
Regarding claim 26, Wynalda discloses a method of determining an end of service life of a mask comprising: 
exposing a fragrance material (90) to an interior of a mask (10) (scent carrier 90 is exposed to interior or mask 10; see Fig. 2 and 4), wherein the fragrance material (90) initially comprises a predetermined amount of fragrance composition (scent carrier 90 comprises a predetermined amount of fragrance composition as scent carrier 90 must be formed with scented oils; see [0072]-[0073]), and wherein the fragrance material (90) is retained in a container (72) coupled to an interior surface of the mask (10) (cap 72 contains scent carrier 90 and is coupled or connected to an interior surface of mask 10; see Figs. 2 and 4);
engaging the container (72) with an exhalation valve (62, 38) (see Fig. 4; cap 72 engages with exhalation valve 62, 38), wherein the exhalation valve (62, 38) is coupled to a surface of the mask (10) (exhalation valve 62, 38 is coupled or connected to a surface of mask 10; see Figs. 
vaporizing the predetermined amount of fragrance composition while the fragrance material (90) is exposed to the interior of the mask (10) (definition of vaporize: to cause to become dissipated, https://www.merriam-webster.com/dictionary/vaporize, thus the fragrance composition of scent carrier 90 has a predetermined amount, as the fragrance composition of scent carrier 90 can be replaced when it is depleted, and thus the predetermined amount of fragrance composition is vaporized or evaporated when the user exhales and is exposed to the interior of mask 10 as scent carrier 90 is disposed between fabric layer 12 and rubberized layer 14 and thus is exposed to an interior of mask 10; see [0072]), wherein the exhalation valve (32, 62, 38) comprises a valve base (38) and a valve plate (62) coupled to the valve base (38) (see Fig. 4; diaphragm 62 is coupled to base 38 via stems 58, 66), wherein the valve plate (62) forms a seal with the valve base (38) to seal the fragrance material (90) (definition of seal: a device or material that is used to close off or fasten an opening or connection, https://www.thefreedictionary.com/seal, diaphragm 62 forms a seal with base 38 via stems 58 and 66 on one side in order to close off, fasten, or seal scent carrier 90 within exhalation valve 32; see Fig. 4),

Wynalda does not disclose evaporating a predetermined quantity of the predetermined amount of fragrance composition; and determining an end of service life of the mask based on evaporating the predetermined quantity of the predetermined amount of fragrance composition. 
However, Traas teaches an analogous scent carrier (see Col. 1 lines 37-45 and Col. 2 lines 3-8) wherein evaporating a predetermined quantity of the predetermined amount of fragrance composition (see Col. 2 lines 26-33 and 62-68; the carrier is impregnated with volatile liquid, which is the predetermined amount of fragrance composition, and is covered with a polymer film which is permeable to vapour of the volatile liquid in order to determine the rate of evaporation, thus being able to evaporate a predetermined quantity of a predetermined amount of volatile liquid, which can be a fragrance composition; see Col. 1 lines 37-45) and determining an end of service life of the mask based on evaporating the predetermined quantity of the predetermined amount of fragrance composition (end of service life can be determined by a transparent porous carrier material being impregnated with a colored volatile liquid, which is the predetermined amount of fragrance composion, in a manner such that the carrier remains transparent but acquires a different color, and when the colored liquid 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the scent carrier (90) of Wynalda to be a transparent porous carrier material that is impregnated with a predetermined amount of colored volatile liquid as taught by Traas to have provided an improved scent carrier that provides an indicator system for a product with a limited duration of life to indicate when said life has come to an end (see Col. 1 lines 7-14). 
Regarding claim 27, Wynalda in view of Traas discloses the invention as discussed above. 
Although Wynalda in view of Traas does not explicitly disclose wherein the predetermined quantity corresponds to an amount of the predetermined amount of fragrance composition being below an olfactory detection threshold, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the predetermined quantity of Traas would change the color of the porous carrier back to its original color after expiry of the indication duration (see Col. 2 lines 26-33), which indicates that the service life of the porous carrier is over (see Col. 2 lines 3-15), further indicating that there is a loss of scent in scent carrier 90 of Wynalda, meaning the predetermined amount of fragrance composition is below an olfactory detection threshold. 
Regarding claim 28, Wynalda in view of Traas discloses the invention as discussed in claim 26. Wynalda in view of Traas further discloses disengaging the container (72 of Wynalda) 
continuing to vaporize the predetermined amount of fragrance composition after disengaging the container (72 of Wynalda) from the exhalation valve (62, 38 of Wynalda) (if cap 72 of Wynalda is disengaged or loosened slightly, when mask 10 of Wynalda is in use by a user who is breathing, the predetermined amount of fragrance composition that was impregnated into scent carrier 90 of Wynalda is still able to vaporize or evaporate, as scent carrier 90 of Wynalda is configured to release the scent or fragrance in response to a low flow, relatively warm, and relatively moist human exhalation; see [0072] and [0073] of Wynalda). 
Regarding claim 29. 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wynalda, JR in view of Traas further in view of Chen.
Regarding claim 30, Wynalda in view of Traas discloses the invention as discussed above. Wynalda in view of Traas further discloses wherein the mask (10) comprises a center fold line defining a first half (14) and a second half (12) of the mask (10) (definition of center: the middle point or part, https://dictionary.cambridge.org/us/dictionary/english/center, and definition of fold: to lay one part over another part of, https://www.merriam-webster.com/dictionary/fold, thus as seen in modified Fig. 2 above, the center fold line CF is the middle part of outer fabric layer 12 and perimeter defining layer 14 which are folded or laid one part over another part, and thus is a center fold line, which defines the first half as the perimeter defining layer 14 and a second half as the outer fabric layer 12) wherein the exhalation valve (62, 38) is coupled to the first half (14) (see Fig. 3; exhalation valve 62, 38 are coupled or connected to perimeter defining layer 14), and wherein the container (72) is coupled to the second half (12) (see Fig. 2; cap 72 is coupled or connected to outer fabric layer 12), and 
Wynalda in view of Traas does not disclose wherein engaging the container with the exhalation valve comprises folding the mask into a closed position. 
However, Chen teaches an analogous mask (see Fig. 1) wherein engaging an analogous container (31) with the exhalation valve (32, 33, 34) comprises folding the mask into a closed position (definition of fold: to lay one part over another part of, https://www.merriam-webster.com/dictionary/fold, definition of close: bring two parts of (something) together so as to block its opening, https://www.lexico.com/en/definition/close, thus engaging front seat 31 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mask of Wynalda in view of Traas with separable parts so that engaging the container with the exhalation valve comprises folding the mask into a closed position as taught by Chen to have provided an improved mask with separable parts that allows easy replacement of a respirator (see [0006]).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wynalda, JR in view of Traas further in view of Strawder.
Regarding claim 31, Wynalda in view of Traas discloses the invention as discussed in claim 26.
Wynalda in view of Traas does not disclose displaying a visual indication of a scent on an exterior of the mask, wherein the scent is provided by the predetermined amount of fragrance composition. 
However, Strawder teaches an analogous mask (10) displaying a visual indication (28) disposed on an exterior of the mask (10), wherein the scent is provided by the fragrance composition (icon 28 is a visual indication that shows a candy cane to correspond with a peppermint scent that is disposed on an exterior of mask 10; see Fig. 1 and Col. 4 lines 55-64) providing a way to camouflage any unpleasant odors to provide a pleasing olfactory response (see Col. 4 lines 55-64). 

Regarding claim 31, Wynalda in view of Traas further in view of Strawder discloses the invention as discussed above. Wynalda in view of Traas further in view of Strawder further discloses displaying a visual indication (28 of Strawder) of a scent on an exterior of the mask (10 of Wynalda), wherein the scent is provided by the predetermined amount of fragrance composition (as previously modified above, mask 10 of Wynalda displays icon 28 of Strawder of a scent of carrier 90 of Wynalda on an outer surface, wherein the scent is provided by carrier 90 of Wynalda which is impregnated with a predetermined amount of fragrance composition; see [0072]-[0073] of Wynalda). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786